Title: To James Madison from John Armstrong, Jr., 22 February 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 22 february 1808

Mr Patterson offers so good a conveyance that I cannot but employ it.  Nothing has occurred here since the date of my public dispatches (the 17th. inst.) to give to our business an aspect more favorable than it then had, but on the other hand, I have come at the knowledge of two facts which, I think, sufficiently shew the decided character of the Emperor’s policy with regard to us.  These are
1st that in a council of administration held a few days past, when it was proposed to modify the operation of the decrees of November 1806 and December 1807 (though the proposition was supported by the whole weight of the Council) he became highly indignant and declared, that these decrees should suffer no Change, and that the Americans Should be compelled to take the positive character, either of allies or of enemies: 2d that on the 27th. of January last, twelve days after Mr. Champagny’s written assurances that these decrees Should work no change in the property Sequestered untill our discussions with England were brought to a close, and Seven days before he repeated to me verbally these very assurances, the Emperor had, by a Special Decision, Confiscated two of our Ships and their cargoes (the Julius Henry & Juniatta) for want merely of a document not required by any law or usage of the Commerce in which they had been engaged. ( here  to the See Mr. Champagny’s letter .) This act was taken, as I am informed on a general report of Sequestred cases amounting to one hundred and Sixty, and which at present prices, will yield upwards of one hundred Millions of francs a Sum whose magnitude alone renders hopeless all attempts at saving it.  Danes, Portuguese, & Americans will be the principal Sufferers.
If I am right in supposing that the Emperor has definitively taken his ground, I cannot be wrong in concluding that you will immediately take your’s.  In doing this a Short Sketch of what is going on in Europe of a public nature may not be useless.
972. 1394. 1090 1354 946 985 608 899 1482 1228 1492 297. 1001. Russia is to seize Finland, while France & Denmark take possession of Sweden 26 736 1587 916 369 630. 1478. 860. 1090. 758. 1282. 1284. 825. And it is certainly amongst the most cruel circumstances of the British attack on her Capital that 1484 1436 1078 368 1463 337 1354 1463 1358 1217 631 463 1354 470 1257 1217 593 383 821 1463 1247 1181 967 860 1479 972 1224 1116 1354 1069 962 396 972. 752. 1483 61 385. 590. 1572. 1373. 380 1478. 537. 1467 1247 631 578. 1116 1165 509 943 590. 988 1304. 1217 985 351. 1431 972. 769 803. 1354 1467 193 514 1217. 972 511 1116 579 821 1429. 1484 1165. 1201 1157 1082 972 1090 578. 882. 1257 1480. 1479 26 1354 1201 191 690. 962. 1354 968 1494. 1244 1387 of Hamburg waited in the antichamber, with the intelligence that the Prince of Ponte Corvo had already entered Holstein with a force which rendered the assent of that Government quite Superfluous.  Charles the Vth. used to say, that with such a connexion with England as should secure her friendship, and the possession of the Sound and the Dardanells he could at any time make himself master of Europe.  Napoleon is on the point of Shewing that with these two famous passes he can govern Europe, not only without the friendship, but against the inclination & efforts of England.  There is no one of even tolerable Knowledge and sagacity, who does not see this.  Yet wonderful to tell 305 1587 947 765. 1587. 87. 1478. 804 1158. 860. 1225. 1132. 1116 927. 1090 803. 1247 655. 1126 1478. 550 917 1354. 972 236.  Can Finland compensate for a State of things, which Shall put it in the power of France to lock up the Baltic it’s produce and industry, whenever it shall please her to do so?  Can a few additional Square miles of ice & Snow be put in competition with commercial prosperity and independance?  Or have their Imperial Majesties agreed to divide the Sound & the Hellespont between them?  If this be the magic by which Napoleon has not only quieted the alarms of Alexander on the Score of Poland and Silenced his complaints with regard to Prussia, but actually embarked him in a war for the professed destruction of a neibor and a kinsman, it can only be regarded as a new proof of the ascendant of the former, and that he is Still more superior to his Imperial brother in the Cabinet than in the field.
Of Prussia, of the British confederacy, of Austria & Switzerland, I need Say nothing: they are in a State of the 523. 1247 1182 967. 933 1088. 1078. 431.
In the South, the career of revolution is going on.  The pope has been required to crown Joseph; to Shut out British Commerce &c. &c or to yield up the tiara to Some one, who Shall have fewer Scruples, or more complaisance.  The proposition was met with a resolution not common to his years and by no means expected from the character of His holiness.  He peremptorily refused to accept either Side of the alternative, and retiring to a Convent, declared, that as the present State of the church required a martyr he was ready to devote himself to that service.  Something was expected from the firmness, and Something from the piety of this declaration, but the hopes of the faithful rested principally on the fasting humiliation and prayer of the Sacred college, by which it was followed.  Alas in our profane day Spiritual means work no miracles, nor even any perceptible effect, and it is a melancholy fact, that on the present occasion the march of  & the french Legions was not retarded a single moment.  They took quiet possession of Rome, & its dependencies on the 2d. instant.
The day preceding this event Gen. Junot proclaimed a provisional Government for Portugal, by which it appears that 773. 1337. 255. 772. 630. 1587 1018 1002 821. 1165. 623. 705. 972. 461. 1354. 971. 1098. 1024 962 1090. 326.
In Spain the substantial Sovereignty resides in a french army of 150,000 men who have begun to exercise it by Suppressing certain Convents whose character had become obnoxious or 398. 623. 817. 970. 385. 759. 1480. 772. 808.962  Murat set out for that country yesterday, and the Emperor; it is said, follows him in a week.  The projected change of its government is no longer a Secret either there or here.  Of all these facts, it is the last which most concerns us.  1086. 723. 1357. 755. 772. 1146. 741 1001. 1116. 1165. 972. 461. 1354. 326. 1459. 630. 1590. 1260. 1401. 578. 19. 927. 1123. 1245. 1146. 741. 1001. 1478. 1165. 1024. 1090. 1480. 1354. 463. 472. 1083. 1116. 1104.  And then if I mistake not 415. 630. 924. 1165. 1273. 781. 137. 1405. 1478. 972. 1212. 1361. 972. 1283. 1354. 1069. 945. 195. 1116. 359. 486. 1284. 1547. 591. 269. 1268. 1429. 1. 962. 1482. 1484. 1587. 1367. 1174. 1179. 460. 1165. 509. 578. 972. 752. 1435. 1228. 972. 592. 1291. 1469. 1217. 1086. 266. 1494. 1126. 900. 1484. 537. 817. 108. 1103.  Why Should there not be a 191. 130. 821. 1091. 798. 1103. 1086. 972. 664. 615. 1238. 395. 1354. 977. 1482. 970. 1577. 1116. 1354. 750. 563. 1405. 105. 1165 559. 533. 1064. 972. 1177. 418. 1375. 1116 1354. 15. 1008. 790. 1318. 972 619. 1480. 1405. 299. 877. 582. 1165. 1255 710. 1217. 509. 888. 1301. 934. 962. 590. 1482. 972. 218 1163. 247 1229. 1201. 1315 1448 398. 236. 405. 1405. 1165. 1298. 1230. 420. 608. 1105. 1064. 1503. 972. 406. 1216. 1440. 418. 1116. 1354. 174. 962.
You will excuse this excursion beyond my own borders and believe me to be with the highest consideration, Your most obedient & very humble Servant

John Armstrong


P. S  Another attempt on the two offensive decrees will I am assured be made on wednesday next.  It will be 3. 1001. 1429. 1251 965. 307. 1268. 1420. 1538. 608. 744 794 1217 855 659. 1288. 1429 965 860. 862. 1001 962.  The news of the Embargo came in good time.  By verifying one of my predictions, it gave new weight to others  The ministerial belief now is that the present policy is dangerous but till this conviction Shall be wrought in the Emperor also no change will take place for the better

